DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

Response to Amendment 

The Amendment filed March 09, 2021 has been entered. Claims 1-26 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 35 USC 112(b) rejections previously set forth in the Non-Final Office Action mailed November 24, 2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1) in view of Wright (US 7587059).
Regarding claim 1, Hart discloses a device configured to be mounted to a planar mounting panel (mount assembly 150 mounted to wall/ceiling/surface 75, [0028], Fig.1), the device comprising: a housing configured to be received in an aperture in the mounting panel (housing 121, Fig. 2 is inserted into an appropriately sized hole through the wall/ceiling 75, [0029], Fig. 1), the housing comprising a housing aperture (flange 112 of the speaker mount 110 has aperture by which (outside) tool 149 is inserted, [0062], lines 1-3, Fig. 7), a dogleg tab (tab 120, Figs 2 and 4) operatively coupled to one end of the speaker mount (tab 120 operatively coupled to speaker mount 110, Figs 2-4), the dogleg tab configured to be disposed in a retracted position and to be disposed in an engagement position (reproduced partial view of Fig. 7 from Hart below shows retracted position and engagement position for dogleg tab / tab 120 with wall/ceiling 75):
          Engagement Position                                                  Retracted Position

    PNG
    media_image1.png
    200
    200
    media_image1.png
    Greyscale

in which engagement position the dogleg tab is disposed to engage an inside surface of the mounting panel (above left-hand drawing, tab 120 is disposed to engage inside surface of the wall/ceiling 75, Fig. 7). However, Hart fails to disclose a threaded fastener disposed in the housing aperture, the threaded fastener including a head engageable with a tool; the dogleg tab operatively coupled to one end of the fastener and a friction inducing member fixedly attached to the housing adjacent the housing aperture and friction-fit to the fastener.  
Meanwhile, in the same field of endeavor of mounting assembly for fastening electronic apparatuses into wall/ceiling recess, Wright teaches of a threaded fastener disposed in the housing aperture (col. 3, lines 49-50, threaded portion of the ratchet post 216, sleeve 224 permits ratchet post 216 to pass through ratcheting retainer 214, col. 3, lines 48-49) ), the threaded fastener (Fig. 2, ratchet post 216) including a head (Fig. 2, receiving end 230 / second end 230) engageable with a tool (under broadest reasonable interpretation standard (see MPEP 2111 for details), col. 3, lines 51-52 of Wright describes a tool (internal tool) such as a latch 218 which is engageable with (movably coupled with) the receiving end 230 (head) of the ratchet post 216 (fastener), and “tool” also includes conventional (outside) tool such as a  screwdriver in accordance with claim interpretation consistent with and in light of specification of instant application as originally filed. Furthermore, the ordinary and customary meaning of the term “tool” is not of a structural nature, but instead, is of a functional nature, which can be defined as anything used as a means to accomplish a task.
As a result, referring to Fig. 2 of Wright, the latch 218 can be interpreted as being a (internal) tool and a receiving end 230 can be interpreted as head of the threaded fastener (216) (see also col. 3, line 52). Meanwhile, the more limiting definitions of “tool” and “tool-less” recited in Wright and “tool 149” recited in Hart (a Philips head screwdriver) do not limit or modify the “broadest reasonable interpretation” definitions of “tool” and “head” of claimed invention of claim 1 of instant application. In other words, according to support from specification and figures of instant application, there is no express or implied restriction or limitation for defining the “tool” as being only outside tool, such as a screwdriver.  In fact, because “tool” and “screwdriver” were not mentioned at all in instant application or shown in any figures, thus claim term “tool” should be subject to a broader interpretation in light of instant disclosure, instead of being interpreted with respect to specific individual prior art reference teachings, such as Wright and Hart); the dogleg tab operatively coupled to one end of the fastener (Fig. 2, dogleg tab can be either adjusting arm 226 or retaining arm 222, both operatively coupled to each end of ratchet post 216 by means of ratcheting retainer 214) and a friction inducing member fixedly attached to the housing adjacent the housing aperture and friction-fit to the fastener (pins or wedges 228 friction-fit and secure threaded portion of ratchet post 216, col. 3, lines 49-50, col. 4, lines 29-34, pins or fingers 228 engage teeth along post 116).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the usage of the (outside) tool 149 (a Philips head screwdriver) requiring application of force during installation as shown by Fig. 7 of Hart, col 16, lines 41-53, [0062], appears to be relatively dangerous task for the person to perform during installation, since the person is typically up on a ladder high above the ground while holding the (outside) tool 149 and applying force. Thus, referring to Wright, the adaptation of a pre-existing (internal tool) latch 218 thereby enables a “tool-less fastening system” as expressly taught by Wright, col. 3, lines 40-46 and within the teaching scope of Wright
Regarding claim 2, Hart fails to disclose wherein a force of friction between the fastener and the friction inducing member is greater than or equal to a threshold force.  However, Wright at least inherent and implicitly teach that force of friction between the threaded portion of ratchet post 216 and the pins or wedges 228 should be greater than a threshold force because of the express description of securing and engaging teeth of the threaded post 116, 216, which directly implies that force of friction would be greater than threshold force, because otherwise, such securing and engaging action by 228 to 116, 216 as mentioned would not have been capable.   Referring to MPEP 2112, which recites in part: “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.") (emphasis added).  Thus, inherent and implicit teachings from Wright reads on claimed invention of claim 2. Once again, pins or wedges 228 friction-fit and secure a threaded portion of ratchet post 216, col. 3, lines 49-50, pins or fingers 228 engage teeth along post 116, col. 4, lines 29-34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the adaptation of “tool-less fastening system” of Wright would be much safer and more convenient option than using the (outside) tool 149 (Philips head screwdriver) requiring application of force during installation which appears to be relatively dangerous installation task. 
Alternatively, regarding claim 2, Examiner also submits that the limitation wherein a force of friction between the fastener and the friction inducing member is greater than or equal to a threshold force should be categorized as being descriptions regarding a particular mechanical property between material surfaces, but does not belong to any device component structural elements nor limitations, and thus for the claimed invention being a device claim, such limitation should carry no patentable weight. 
Regarding claim 3, Hart fails to disclose wherein the threshold force is greater than a weight of the dogleg tab.  However, Wright at least inherent and implicitly teach that force of friction (force of friction between the threaded portion of ratchet post 216 and the pins or wedges 228) should be greater than a weight of the dogleg tab (securing and engaging teeth of the threaded post 116, 216 preventing slippage thereof during contact, which implies that such force of friction would be normally significantly greater than weight of the adjusting arm 226 or retaining arm 222 (dogleg tab), For example, Examiner submits that huge amount of weight can be securely held by a conventional threaded fastener with friction inducing members such as for example in jackscrew or screw jack applications (i.e. https://www.columbusmckinnon.com/en-us/products/power-and-motion-technology/actuators/mechanical-actuators/machine-acme-screw-jacks/). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the adaptation of “tool-less
Alternatively, regarding claim 3, Examiner also submits that the limitation wherein the threshold force is greater than a weight of the dogleg tab should be categorized as being descriptions regarding a particular mechanical property, but does not belong to any device component structural elements nor limitations, and thus for the claimed invention being a device claim, such limitation should carry no patentable weight. 
Regarding claim 5, Hart fails to disclose wherein the friction inducing member is disposed within the housing aperture.  However, in the same field of endeavor of mounting assembly for fastening electronic apparatuses into wall/ceiling recess, Wright teaches the housing aperture (opening of sleeve 224 permits ratchet post 216 to pass through ratcheting retainer 214, bottom of 214 in Fig. 2, col. 3, lines 48-49) and a friction inducing member is disposed within the housing aperture (pins or wedges 228 disposed inside sleeve 224, col. 3, lines 49-50, col. 4, lines 29-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the usage of the (outside) tool 149 requiring application of force during installation by Hart appears to be relatively dangerous task to perform, and thus adaptation of a “tool-less fastening system” by Wright would be much safer and more convenient option to use.
Regarding claim 18, Hart discloses wherein the dogleg tab (tab 120, Figs 2 and 7) comprises: a lateral flange extending approximately perpendicular from the fastener; and a longitudinal flange extending perpendicular from the lateral flange and parallel to the fastener (Partial view of annotated Fig. 7 reproduced below from Hart showing 
[AltContent: rect][AltContent: textbox (lateral flange)][AltContent: rect][AltContent: textbox (longitudinal flange)]
    PNG
    media_image2.png
    538
    597
    media_image2.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1) in view of Wright (US 7587059), as applied to claim 1 above, and further in view of Song (US 9939006). 
Regarding claim 4, Hart in view of Wright discloses all of the claimed limitations from above, except for the friction inducing member is fixedly attached to the housing with an adhesive.  However, Song being directed to an apparatus for sealing a threaded fastener to be mounted to a housing, and thus is of analogous art for being directed to solving problem relating to significantly improving the lock-tightness of threaded fasteners when used over an extended period of time.  Song teaches of friction inducing member (interior 316 of housing 302 abutting first end 306 of fastener 304 or self-locking flange 315 over fastener 304, Fig. 3) fixedly attached to the housing (housing  with an adhesive (adhesive 260, 318, 416 used to fixed attach, Figs 3 and 4, col. 9, lines 10-14).  Because Wright fails to disclose of a method for effectively keeping the pins and wedges 228 to remain firmly stay in place during subsequent removing and/or reinstall of the ceiling mounting example device, therefore, it would be a reasonable motivation for a person of ordinary skill in the art to seek out conventional knowhow regarding improved technique for better securing the friction inducing member adjacent to threaded fastener.  Therefore, the teachings of Song using adhesive to improving the lock-tightness of threaded fasteners configured for housing when used over an extended period of time, would be handy to utilize. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of above cited references with Song. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1) in view of Wright (US 7587059) as applied to claim 1 above, and further in view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised April 2015 (hereinafter referred to as “ESNA 2015”).
Regarding claim 6, Hart in view of Wright disclose of the claimed limitations from above, except for the friction inducing member comprises a gasket. However, ESNA 2015 discloses the friction inducing member (for threaded fastener) can be different configurations of nylon inserts (gaskets), pages 2, 4, 8-11, Page 2 of ESNA 2015 recites in part:  “The ESNA® self-locking nut is free spinning until the bolt enters the locking insert. The bolt threads then impress (not cut) mating threads in the nylon. The resulting compression grip forces metal-to-metal contact between the nut and bolt threads. This 
Regarding claim 7, Hart in view of Wright fail to disclose wherein an outer diameter of the gasket is greater than an inner diameter of the housing aperture. However, ESNA 2015 at least inherently teaches an outer diameter of the gasket is greater than an inner diameter of the housing aperture (Page 2 of ESNA 2015 recites in part: “The ESNA® self-locking nut is free spinning until the bolt enters the locking insert. The bolt threads then impress (not cut) mating threads in the nylon. The resulting compression grip forces metal-to-metal contact between the nut and bolt threads. This friction grip plus the nylon compression assures that the nut will stay “put” anywhere on the bolt and maintain the pre-set torque tension relationship.” (emphasis added).  Note that the housing aperture can be interpreted as being the various hex nut shown in drawings of ESNA 2015, and gasket is the nylon insert. In addition, the friction inducing member taught by Wright can be replaced by the nylon insert of ESNA 2015.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright and modify them using 
Regarding claim 8, Hart in view of Wright fail to disclose the gasket comprises a cylindrical plug gasket disposed within the housing aperture.   However, ESNA 2015 discloses the gasket (nylon insert) comprises a cylindrical plug gasket (page 21, NKE-NTKE, NKM-NKTM, nylon cap) disposed within the housing aperture (housing aperture can be interpreted as being the various hex nut shown in drawings of ESNA 2015. Friction inducing member of Wright can be replaced by the nylon insert of ESNA 2015 upon combining thereof, and the nylon insert of ESNA 2015 can be configured to be disposed within the housing aperture of Wright (bottom opening of sleeve 224, col. 3, lines 48-49). It would have been obvious to adopt ESNA 2015 to improve lock-tightness of the threaded fastener subject to wear over time.

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1) in view of Wright (US 7587059) and in further view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised April 2015 (hereinafter referred to as “ESNA 2015”, as applied to claim 6 above, and further in view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised September 2014 (hereinafter referred to as “ESNA 2014”).

Regarding claim 9, Hart in view of Wright and in further view of ESNA 2015 disclose all of the claimed limitations from above, but fail to disclose the gasket is a first elastomeric gasket and further comprising a second elastomeric gasket, the second elastomeric gasket fixedly attached to the dogleg tab and friction-fit to the fastener.   However, ESNA 2014 teaches the following in page 3: ESLOK® locking patch and COLLARLOK® locking collar. Thus, by combining both the ESLOK® locking patch and COLLARLOK® locking collar together, serving as the first and second elastomeric gaskets, and to fixedly attach to the dogleg tab (tab taught by Hart or Wright) and friction-fit to the fastener (page 3 of ESNA 2014).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright and modify using ESNA 2014 due to advantages of adaptability, and more variety of nylon inserts available, and unique friction grip properties of the nylon insert for facilitating lock-tightness for the threaded fastener over long usages. 
Regarding claim 10, Hart in view of Wright and in further view of ESNA 2015 fail to disclose wherein a force of friction between the fastener and the second gasket is greater than or equal to a threshold force.  However, Wright at least inherent and implicitly teach that force of friction between the fastener and the second gasket (between the threaded portion of ratchet post 216 and one of pins or wedges 228. In addition, pins 228 of Wright can be replaced by nylon insert as being second gasket) should be greater than a threshold force (securing and engaging teeth of the threaded post 116, 216, which directly implies that force of friction would be greater, because otherwise, such securing and engaging action by 228 to 116, 216 as mentioned would not have occurred).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and tool-less fastening system” of Wright would be much safer and more convenient option than using the (outside) tool 149 (Philips head screwdriver) requiring application of force during installation which appears to be relatively dangerous task as taught by Hart. In addition, ESNA 2014 offer advantages of adaptability, and more variety of nylon inserts available, and unique friction grip properties of the nylon insert for facilitating lock-tightness for the threaded fastener over long usages.
Regarding claim 11, Hart, Wright and ESNA 2015, singularly or in combination, fail to disclose “wherein the threshold force is greater than a retention force between the dogleg tab and a dogleg retention mechanism configured to retain the dogleg tab in the retracted position”. However the claimed limitation “wherein the threshold force is greater than a retention force between the dogleg tab and a dogleg retention mechanism configured to retain the dogleg tab in the retracted position” are not structural limitations but are of functional language combined with descriptions of mechanical properties, as such would not add patentable weight according to interpretation of MPEP 2114, which recites in part the following: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim” (emphasis added)
Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1) in view of Wright (US 7587059), as applied to claim 5 above, and further in view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised September 2014 (hereinafter referred to as “ESNA 2014”).
Regarding claim 12, Hart and Wright fail to disclose wherein the friction inducing member comprises one or more protrusions extending inwardly within the housing aperture. However, ESNA 2014 discloses wherein the friction inducing member comprises one or more protrusions extending inwardly within the housing aperture (nylon locking patch, Figure in page 65 of ESNA 2014, extending inwardly within nut hole). Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the threaded fastener over extended usage duration. 
Regarding claim 13, both Hart and Wright fail to disclose wherein the one or more protrusions comprises one or more fins extending inwardly from an inner surface of the housing aperture.  However, ESNA 2014 discloses wherein the one or more protrusions comprises one or more fins extending inwardly from an inner surface of the housing aperture (nylon locking patch of fin-shape extending inwardly from inner surface of nut, page 58 of ESNA 2014 drawing as reproduced below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 14, Hart in view of Wright fail to disclose the one or more protrusions comprises one or more ribs disposed on an inner surface of the housing aperture. However, ESNA 2014 discloses the one or more protrusions comprises one or more ribs disposed on an inner surface of the housing aperture (nylon locking patch, page 3 and Figure in page 65 extending inwardly within nut hole). Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the fastener over extended usage duration. 

Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1) in view of Wright (US 7587059), and further in view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised September 2014 (hereinafter referred to as “ESNA 2014”).

Regarding claim 15, Hart in view of Wright fail to disclose the friction inducing member comprises a gasket comprising a gasket aperture, which gasket aperture is friction-fit to the fastener. However, ESNA 2014 discloses the friction inducing member comprises a gasket comprising a gasket aperture, which gasket aperture is friction-fit to the fastener (page 68 nylon gasket at top of page with gasket aperture). Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the fastener over extended usage duration. 

Regarding claim 16, Hart in view of Wright fail to disclose wherein the gasket aperture comprises an inner diameter and the fastener comprises an outer diameter, the inner diameter of the gasket aperture being less than the outer diameter of the fastener.  However, ESNA 2014 discloses wherein the gasket aperture comprises an inner diameter and the fastener comprises an outer diameter, the inner diameter of the gasket aperture being less than the outer diameter of the fastener.  (Page 3 of ESNA 2014 recites in part: “This friction grip plus the nylon compression assures that the nut will stay “put” anywhere on the bolt and maintain the pre-set torque tension relationship. Elastic Stop nuts may be reused through more than 50 on-off application cycles.” the above passage imply that the inner diameter of the gasket aperture being less than the outer diameter of the fastener so as to produce the frictional grip and achievable through nylon compression/elasticity nature.  In addition motivation for combining ESNA 2014 for improving friction lock of the fastener is also discussed with respect to Hart in view of Wright.)

Regarding claim 17, Hart in view of Wright fail to disclose wherein the friction inducing member comprises a gasket axially aligned with the housing aperture. However, ESNA 2014 discloses wherein the friction inducing member comprises a gasket axially aligned with the housing aperture (many figures of ESNA 2014 show the nylon insert gasket axially aligned with the nut hole axis of rotation, thus when combined and adapted for use for the threaded fastener of Wright, can be made to also be aligned with the housing aperture (opening region at bottom of sleeve 224 of Wright)). Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the fastener over extended usage duration.

Regarding claim 19, Hart in view of Wright fails to disclose wherein the friction inducing member comprises a cylindrical cap gasket fixedly attached to the housing adjacent one end of the housing aperture.  However, ESNA 2014 discloses wherein the friction inducing member comprises a cylindrical cap gasket fixedly attached to the housing adjacent one end of the housing aperture (nylon cap gasket, page 73 of ESNA 2014, fixed attached to nut threaded wall adjacent to one end of nut hole opening).  Meanwhile, Hart discloses the housing and housing aperture, and thus the nut of ESNA 2014 can be replaced by housing and housing aperture of Hart. Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the fastener over extended usage duration.
Regarding claim 20, Hart in view of Wright fail to disclose wherein the friction inducing member comprises a flat ring gasket fixedly attached to the housing adjacent one end of the housing aperture. However, ESNA 2014 discloses wherein the friction inducing member comprises a flat ring gasket fixedly attached to the housing adjacent one end of the housing aperture (page 30, top elongated surface of nylon ring gasket is flat, and fixedly attached to nut adjacent one end of nut hole).  Meanwhile, Hart discloses the housing and housing aperture, and thus the nut of ESNA 2014 can be replaced by housing and housing aperture of Hart.
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (EP 3288280A1) in view of Wright (US 7587059), and further in view of MACLEAN-ESNA Precision Fasteners Catalog 9203, revised September 2014 (hereinafter referred to as “ESNA 2014”).

Regarding claim 21, Hart discloses a method of making a device configured to be mounted to a planar mounting panel (Figs 1-13), the method comprising: the housing being configured to be received in an aperture in the mounting panel (Fig. 1); the dogleg tab being configured to be disposed in a retracted position and to be disposed in an engagement position (tab 120 configured in retracted and engagement positions, respectively, Fig. 7 of Hart), in which engagement position the dogleg tab is disposed to engage an inside surface of the mounting panel (see annotated Fig. 7 of Hart reproduced below showing tab 120 disposed to engage inside surface of wall/ceiling 75):
          Engagement Position                                       

    PNG
    media_image1.png
    200
    200
    media_image1.png
    Greyscale

However, Hart fails to disclose fixedly attaching a friction inducing member to a housing of the device adjacent a housing aperture; friction-fitting a fastener and the friction inducing member to one another, wherein friction-fitting includes engaging a head of the fastener using a tool; and coupling a dogleg tab of a dogleg mechanism to one end of the fastener.  Meanwhile, in the same field of endeavor, Wright discloses fixedly attaching a friction inducing member to a housing of the device adjacent a housing aperture; friction-fitting a fastener and the friction inducing member to one another (pins or wedges 228 friction-fit ratchet post 216, col. 3, lines 49-50, col. 4, lines 29-34), wherein friction-fitting includes engaging a head of the fastener using a tool (under broadest reasonable interpretation standard (see MPEP 2111 for details), claim interpretation of “tool” includes both “internal tool” such as a latch 218 as well as “outside tool” such as a  conventional screwdriver, in light of specification of instant application as originally filed; in addition, the ordinary and customary meaning of the term “tool” is not of a structural nature, but instead, is of a functional nature, which can be defined as anything used as a means to accomplish a task. As a result, referring to Fig. 2 of Wright, latch 218 can be interpreted as being “a tool” (internal tool) and a receiving end 230 can be interpreted as being “a head” of the fastener 216 (see also col. 3, line 52); the latch 218 is engageable with (movably coupled with) the receiving end 230 of the ratchet post 216 as described in col. 3, lines 51-52 of Wright. Furthermore, more limiting definitions of “tool” and “tool-less” recited in Wright and of the “tool 149” recited in Hart (a Philips head screwdriver) do not specifically limit or change definition of “tool” in claimed invention under broadest reasonable interpretation standard; in other words, it is important to recognize that according to support from specification of instant application, there is no express or implied restriction or limitation on the “tool” as being specifically defined only as outside tool, such as a screwdriver.  In fact, the terms “tool” and “screwdriver” were not mentioned at all in instant application or shown in any figures; as a result the claim a broadest reasonable interpretation in light of instant disclosure, instead of a narrower interpretation of the term “tool” as described in specific individual prior art reference, such as Wright and Hart, respectively.  Referring to discussion below pertaining to ESNA 2014, which teaches of “friction-fitting”, and thus by combining teachings from ESNA 2014 (for more details see below) and Wright together, arrives at the claimed limitation of “wherein friction-fitting includes engaging a head of the fastener using a tool”); and coupling a dogleg tab of a dogleg mechanism to one end of the fastener (coupling tab 120 of speaker mount 110 of Hart or one of adjusting arm 226 or retaining arm 222 coupled to one end of the ratchet post 216 of Wright). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the adaptation of “tool-less fastening system” of Wright would be much safer and more convenient option than using the (outside) tool 149 (Philips head screwdriver) requiring application of force during installation which appears to be relatively dangerous practice as taught by Hart.  Furthermore, ESNA 2014 being directed to solving one of the same problem as mentioned in instant disclosure (overcoming thread wear issues for improving lock-tightness of threaded fastener over time), thus qualifies as analogous art, discloses friction-fitting a fastener and the friction inducing member to one another (page 3 of ESNA 2014, friction-fitting fastener/threaded bolt and nylon insert to one another).  Motivation to combine ESNA 2014 nylon locking patch is based on improvement of friction lock of the fastener over extended usage duration.  It would have been obvious 
Regarding claim 22, Hart fails to disclose wherein a force of friction between the fastener and the friction inducing member is greater than or equal to a threshold force.  However, Wright teach force of friction between the fastener and the friction inducing member (between the threaded portion of ratchet post 216 and the pins or wedges 228) should be greater than a threshold force (securing and engaging teeth of the threaded post 116, 216, which directly implies that force of friction would be greater since otherwise, such securing and engaging action by 228 to 116, 216 as mentioned would not have occurred.)  Referring to MPEP 2112, which recites in part: “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103."The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.") (emphasis added).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the adaptation of “tool-less fastening system” of Wright would be much safer and more convenient option than using the (outside) tool 149 (Philips head screwdriver) requiring application of force during installation which appears to be relatively dangerous practice as taught by Hart. 
Regarding claim 23, Hart fails to disclose wherein the threshold force is greater than a weight of the dogleg tab.  However, Wright at least inherent and implicitly teach that the threshold force (threshold force between the threaded portion of ratchet post should be greater than a weight of the dogleg tab (securing and engaging teeth of the threaded post 116, 216 preventing slippage thereof during contact, which implies that such force of friction would be normally significantly greater than weight of the adjusting arm 226 or retaining arm 222 (dogleg tab)).  Examiner submits that huge amount of weight can be securely held by a conventional threaded fastener with friction inducing members such as, for example in jackscrew or screw jack applications (i.e. https://www.columbusmckinnon.com/en-us/products/power-and-motion-technology/actuators/mechanical-actuators/machine-acme-screw-jacks/). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the adaptation of “tool-less fastening system” of Wright would be much safer and more convenient option than using the (outside) tool 149 requiring application of force during installation which appears to be relatively dangerous practice as taught by Hart.
Regarding claim 24,  Hart in view of Wright fail to disclose the friction inducing member further comprising: fixedly attaching a second elastomer gasket to the dogleg tab; and friction-fit the second gasket to the fastener.   However, ESNA 2014 teaches in page 3 of ESLOK® locking patch and COLLARLOK® locking collar, and both/either of these can be used together to serve as the first and/or second elastomeric gaskets, and to fixedly attach to the dogleg tab (tab of Hart or Wright along with) friction-fit one nylon gasket to the fastener (page 3 of ESNA 2014).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright and modify using ESNA 2014 due to 
Regarding claim 25, Hart fails to disclose a force of friction between the fastener and the second gasket is greater than or equal to a threshold force.  However, Wright at least inherent and implicitly teach that force of friction between the fastener and the second gasket (between the threaded portion of ratchet post 216 and one of pins or wedges 228) should be greater than a threshold force (securing and engaging teeth of the threaded post 116, 216, which directly implies that force of friction would be greater since otherwise, such securing and engaging action by 228 to 116, 216 as mentioned would not have occurred).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hart and Wright, and to modify the invention of Hart using Wright because the adaptation of “tool-less fastening system” of Wright would be much safer and more convenient option than using the (outside) tool 149 (Philips head screwdriver) requiring application of force during installation which appears to be relatively dangerous practice as taught by Hart. 
Regarding claim 26, the claimed limitation “wherein the threshold force is greater than a retention force between the dogleg tab and a dogleg retention mechanism configured to retain the dogleg tab in the retracted position” are merely descriptions of mechanical physical properties, but do not recite particular features directing to how to make the claimed device configured to be mounted to the planar mounting panel. It does not specify specific steps to make the dogleg retention mechanism and the dogleg tab along with other components of the claimed device so as to thereby produce the . 

Response to Arguments

Applicant's arguments filed March 09, 2021 have been fully considered but they are not persuasive.  
In response to applicant's arguments in page 9 of remarks section that recite in part as follow: “As can be seen from Fig. 2 below, neither the first end 232 or the second end 230 include a fastener with a head configured to be engaged or rotated by a tool, such as a screwdriver”.  Because the above definition for “tool” of the claimed invention is based on applicant’s interpretation of Wright’s teachings to be limited to an (outside) tool, such as a screwdriver, and not include any internal tool at all.  However, Examiner submits that the proper definition of “tool” in claimed invention of amended claim 1 is different from the asserted definition of “tool, such as a screwdriver”.   In other words, a tool as defined in amended claim 1 is not limited to just only outside tools (such as a screwdriver) but also includes internal tool(s) as well, i.e. latch 218. For example, the ordinary and customary meaning of the term “tool” is not of a structural nature, but instead, is of a functional nature, which can be defined as anything used as a means to accomplish a task.  Furthermore, Examiner submits that claim interpretation of claim elements and features of instant application should not be limited by specific definitions found in prior art references, but rather, should be drawn in light of instant disclosure in its entirety.  Thus, “tool” as expressly taught in prior art references of Wright and Hart can be interpreted by corresponding . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 5712705758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632                                                                                                                                                                                                                                                                                                                                                                                                             

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632